DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 (with its dependent claims 51-57) and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For instance, the specification (including drawings) of present Invention disclose the final resultant claimed device having MEMS device entirely covered by gel encapsulant (e.g. see device of Figs.1 or 3F and device of Fig.2). The specification (including drawings) of present Invention does not disclose, however, that the final resultant claimed device is to be exposed from the top surface through an opening in the lid. As such, the claim 50 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajewski et al. (US 2012/0080065 A1 hereinafter referred to as “Krajewski’).
With respect to claim 29, Krajewski discloses, in Figs.1-6, a semiconductor device package, comprising: a substrate (106); a lid (104) disposed on the substrate (106) and defining a cavity together with the substrate (106) (see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there-between is disclosed); a gel (110) disposed in the cavity (see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there- between is disclosed); and an adhesive (108) attaching the lid (104) to the substrate (106) wherein the adhesive does not react with the gel to generate water (see Par.[0042] wherein bonding material 108 may have a water vapor transmission rate (WVTR) of less than about 10.sup.-2 g/m.sup.2/day or, more particularly, less than about 10.sup.-3 g/m.sup.2/day to prevent moisture from ingressing into the module and; also likewise to the present invention, in Par.[0027], wherein adhesive preformed functional limitations of “reduce a water generation reaction” is manufactured by Dow Corning under the trademark name of DA6501, DA6503, EA-6247, 3-6265, EA- 6700, DA6523, DA6524, DA6534 or ME1800, see Par.[0038] wherein bonding material includes moisture cured adhesive include the following adhesives available from Dow Corning in Midland, Mich.: silicone adhesive (part numbers 3-1595 and 3-1595HP), thixotropic adhesive (part number 3-6265), silane and siloxane based adhesives (part number 4-8012), primer-less silicone adhesive (part number 866), heat cured one part adhesive (part number SE1771), thixotropic fast low temperature cure adhesive (part number EA-6054), two part translucent heat cure adhesive (part number SE1700), Sylgard.RTM. 577 primer-less silicone adhesive, PV-804 neutral cure or two-part controlled-volatility (CV) grade adhesive (part number SE1720); as such, it is submitted herein that given water proof property (i.e. not generate water) of adhesive 108 the reaction of adhesive 108 to the lid 104 by means of contact will also not be able to be at least partially water proof to not at least partially generate water).
Claims 33 and 43-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 2016/0146639 A1).
With respect to claim 33, Chan discloses, in Figs.6 and 10, a semiconductor device package, comprising: a substrate (10); a MEMS device (13); a lid (11) disposed on the substrate (10) and defining a cavity together with the substrate (10) for accommodating the MEMS device (13), wherein the lid (11) comprises a first portion and a second portion over a top surface of the first portion, the second portion comprises an upper part and a lower part, and a width of the upper part is greater than a width of the lower part to define a recess (see Par.[0029] wherein third sidewall of the lid 11 is extended outwardly; see Par.[0031] wherein first sensor 13 include a micro-electromechanical system (MEMS) sensor in opening A2 is disclosed; see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 43, Chan discloses, in Figs.6 and 10, the semiconductor device package, wherein the first portion of the lid comprises a first outer sidewall, and the second portion of the lid comprises a second outer sidewall which is recessed with respect to the first outer sidewall (see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 44, Chan discloses, in Figs.6 and 10, the semiconductor device package, wherein the top surface of the first portion extends from the first outer sidewall to the second outer sidewall (see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 45, Chan discloses, in Figs.6 and 10, the semiconductor device package, further comprising a gel (19) disposed in the cavity, wherein the gel has an uppermost surface at an elevation higher than an elevation of the top surface of the first portion (see Par.[0047]-[0048] wherein encapsulant 19 includes silica gel is disclosed; see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 46, Chan discloses, in Figs.6 and 10, the semiconductor device package, wherein the first portion of the lid defines a first sub-cavity accommodating the MEMS device.
With respect to claim 47, Chan discloses, in Figs.6 and 10, the semiconductor device package, wherein the second portion of the lid defines a second sub-cavity connecting the first sub-cavity with an external environment (see Fig.6 wherein at least upper or lower portions of lid are exposed).
With respect to claim 48, Chan discloses, in Figs.6 and 10, the semiconductor device package, wherein the second sub-cavity is narrower than the first sub-cavity (see Fig.6).
With respect to claim 49, Chan discloses, in Figs.6 and 10, the semiconductor device package, further comprising a gel filled in the first sub-cavity and the second sub-cavity (see Par.[0047]-[0048] wherein encapsulant 19 includes silica gel is disclosed; see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
Claims 33 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 2016/0146639 A1).
With respect to claim 33, Chan discloses, in Figs.9A-9B and 10, a semiconductor device package, comprising: a substrate (30) (see Figs.9A-9B, wherein base layer herein considerate as base substrate is shown); a MEMS device (32); and a lid (36) disposed on the substrate and defining a cavity together with the substrate (30) for accommodating the MEMS device (32), wherein the lid comprises a first portion and a second portion over a top surface of the first portion, the second portion comprises an upper part and a lower part, and a width of the upper part is greater than a width of the lower part to define a recess (see Par.[0064] wherein lid 36 and optical sensor 32 are disclosed; it is submitted that optical sensor 32 in Chan is define as including MEMS (e.g. see Par.[0031]); see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 41, Chan discloses, in Figs.9A-9B and 10, the semiconductor device package, wherein the lower part has a uniform thickness (see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 42, Chan discloses, in Figs.9A-9B and 10, the semiconductor device package, wherein an outer sidewall and an inner sidewall of the lower part are substantially perpendicular to a top surface of the substrate (30) (see Fig.6 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
Claims 29, 33, 41-42 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vummidi Murali et al. (US 2019/0100428 A1 hereinafter referred to as “Vummidi Murali”).
With respect to claim 29, Vummidi Murali discloses, in Fig.5, a semiconductor device package, comprising: a substrate (160) (see Par.[0017] wherein substrate 160 is disclosed); a lid (170, 180) disposed on the substrate (160) and defining a cavity together with the substrate (160) (see Par.[0021] wherein wall structure 170 and system housing 180 are together with substrate to define cavity space where the devices are disposed); a gel (310) disposed in the cavity (see Par.[0023]-[0024] wherein gel 310 is disclosed); and an adhesive/(adherent materials) (540, 544, 546) attaching the lid (170, 180) to the substrate (160), wherein the adhesive (540) does not react with the gel (310) to generate water (see Par.[0027]-[0031] LGA 540 includes the resistive routings 544 used for heating the sensor gel for evaporation of water (i.e. does not generate water but rather eradicate it), oil or other liquids over the sensor gel 310; see Par.[0027]-[0028] wherein a gel-waterproofed environmental sensing device 500 with water detection provisions implemented over a land grid array LGA).
With respect to claim 33, Vummidi Murali discloses, in Fig.5, a semiconductor device package, comprising: a substrate (160) (see Par.[0017] wherein substrate 160 is disclosed); a MEMS device (550) (see Par.[0028] wherein MEMS structure 550 is disclosed); and a lid (170, 180) disposed on the substrate (106) and defining a cavity together with the substrate (160) for accommodating the MEMS device (550), wherein the lid (170, 180) comprises a first portion and a second portion over a top surface of the first portion, the second portion comprises an upper part and a lower part, and a width of the upper part is greater than a width of the lower part to define a recess (see Par.[0021] wherein wall structure 170 and system housing 180 are together with substrate to define cavity space where the devices are disposed; see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 41, Vummidi Murali discloses, in Fig.5, the semiconductor device package, wherein the lower part has a uniform thickness (see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 42, Vummidi Murali discloses, in Fig.5, the semiconductor device package, wherein an outer sidewall and an inner sidewall of the lower part are substantially perpendicular to a top surface of the substrate (see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 46, Vummidi Murali discloses, in Fig.5, the semiconductor device package, wherein the first portion of the lid defines a first sub-cavity accommodating the MEMS device (see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 47, Vummidi Murali discloses, in Fig.5, the semiconductor device package, wherein the second portion of the lid defines a second sub-cavity connecting the first sub-cavity with an external environment (see Fig.5 wherein at least upper or lower portions of lid are exposed).
With respect to claim 48, Vummidi Murali discloses, in Fig.5, the semiconductor device package, wherein the second sub-cavity is narrower than the first sub-cavity (see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
With respect to claim 49, Vummidi Murali discloses, in Fig.5, the semiconductor device package, further comprising a gel filled in the first sub-cavity and the second sub-cavity (see Fig.5 wherein lid with “Γ” shape with width of upper portions wider than of lower portion is shown).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record on PTO-892, either alone or in combination teaches all the claimed limitations of independent claims.
Response to Arguments
Applicant’s arguments with respect to claims 29, 33 have been considered but are moot because the current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818